Citation Nr: 0941037	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-32 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 
1972, and from August 1973 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the St. 
Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable evaluation.  The Veteran 
disagreed with the initial rating assigned, and this appeal 
ensued.  

In July 2009, the Veteran testified at a videoconference 
hearing.  A transcript of 
that hearing has been associated with the claims file.

The appellant, in his July 2009 hearing testimony, raised a 
claim for entitlement to a period of convalescence under 
38 C.F.R. § 4.30 for outpatient surgery on his ear in 2008.  
Since this issue has not been developed by the RO, it is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the Regional Office via the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran if further action is required.


REMAND

At his videoconference hearing the Veteran reported that his 
hearing had worsened since he had his last VA audiological 
evaluation in November 2006.  He testified that he has 
gradually had to increase the volume on his hearing aids in 
the last several years in order to hear as well as he did 
before.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  As the Veteran last 
had a VA compensation examination in November 2006, he will 
be provided an opportunity to report for a current VA audio 
examination to ascertain the current severity of the service-
connected bilateral hearing loss.

In addition the Veteran testified that there are pertinent VA 
treatment records from the VA facility in West Palm Beach, 
Florida, which have not been associated with the claims file, 
to include ear or earlobe surgery in 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any pertinent 
treatment records from the West Palm 
Beach VAMC developed since September 
2007, to include records pertaining to 
outpatient ear or earlobe surgery in 
2008.

2.  After the above is complete, and 
regardless of whether any additional 
records are obtained, the Veteran shall 
be afforded a VA audiology examination to 
determine the current nature, extent, and 
severity of his bilateral hearing loss.  
The claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  In addition to 
providing audiometric findings, the 
examiner must provide a full description 
of the effects of the Veteran's hearing 
loss on his ability to work.  The 
examiner must furnish detail regarding 
the effects of the disorder on the 
claimant's ordinary activity, and the 
limitation of activity caused by the 
disorder; and fully describe the 
functional effects caused by the hearing 
loss.  The examiner must provide a 
rationale for any opinions given.

3.  Following any other indicated 
development, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. C. GRAHAM 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


